      Case 1:18-cv-08653-VEC-SDA Document 93 Filed 09/30/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 D George Sweigert,                                                      9/30/2019

                               Plaintiff,
                                                             1:18-cv-08653 (VEC) (SDA)
                   -against-
                                                             ORDER
 Jason Goodman,

                               Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       Plaintiff's Letter Motion for Reconsideration (ECF No. 92) is GRANTED IN PART and DENIED

IN PART. The conference on October 24, 2019 shall proceed as a Telephone Conference at 11:00

a.m. Eastern Time. The parties are relieved of their obligation prior to the Telephone Conference

of filing a Proposed Case Management Plan. The purpose of the Telephone Conference is to

address the orderly disposition of this case, including certain of the claims pled in the Second

Amended Complaint and the court filings that are permitted going forward.

       A copy of this Order, along with the dial-in information for the Telephone Conference, will

be mailed to the pro se parties by Chambers.

SO ORDERED.

DATED:        New York, New York
              September 30, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
